Citation Nr: 1632572	
Decision Date: 08/17/16    Archive Date: 08/24/16

DOCKET NO.  13-33 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for peripheral neuropathy of the right upper extremity.

2.  Entitlement to a disability rating in excess of 20 percent for peripheral neuropathy of the left upper extremity.

3.  Entitlement to a disability rating in excess of 10 percent for peripheral neuropathy of the right lower extremity.

4.  Entitlement to a disability rating in excess of 10 percent for peripheral neuropathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	Michael J. Brown, Attorney at Law


ATTORNEY FOR THE BOARD

S. Coyle, Counsel

INTRODUCTION

The Veteran served on active duty from January 1981 to March 1991. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Veteran has been represented by a private attorney in this matter.  See 38 C.F.R. § 14.631 (2015).  In correspondence received in June 2016, the attorney notified the Board that he no longer represents the Veteran.  An attorney may not withdraw his representation of a veteran after the certification of the appeal to the Board absent a showing of good cause on motion.  38 C.F.R. § 20.608(b)(2) (2015).   The issues on appeal were certified to the Board in March 2016.  Moreover, the Veteran's attorney did not provide a statement of good cause on motion.  Thus, the motion to withdraw must be denied, and the Veteran's attorney of record remains his representative solely for the purpose of completing this appeal.  However, for any future claims, the Veteran will be considered self represented unless he submits another proper power of attorney.


FINDING OF FACT

In July 2016, the Veteran's representative confirmed to the Board in writing that the Veteran wishes to withdraw his appeal for higher ratings for peripheral neuropathy of each extremity.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.  

The record raised the possibility that the Veteran wished to withdraw his appeal to the Board.  In July 2016, the Board sent him a letter asking to clarify the matter.  In a letter later that month, the Veteran, by and through his authorized representative, withdrew his appeal as it was stated that the Veteran "does not wish to appeal any condition."  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these issues, and they are dismissed.


ORDER

The appeal is dismissed.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


